Citation Nr: 1531873	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary depression and history of anxiety reaction, from May 28, 2010. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1945. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

An informal conference was conducted with a Decision Review Office (DRO) in March 2011.  The Veteran subsequently testified before the undersigned Veterans Law Judge (VLJ) in November 2013.  A copy of the transcript is of record.  At his BVA hearing, the Veteran submitted additional evidence with waiver of RO consideration.

In December 2013, the Board granted an increased disability rating for PTSD of 50 percent prior to July 2, 2013, and continued the 50 percent disability rating from July 2, 2013.  The Board also found that the issue of entitlement to a TDIU was raised and part of the rating appeal for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU appeal for issuance of proper notice and a supplemental VA medical opinion that addressed whether service-connected disabilities were of sufficient severity as to render the Veteran unemployable.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision stating he was warranted to a rating in excess of 50 percent.  In January 2015 Memorandum Decision, the Court vacated the portion of the Board's decision denying higher ratings for PTSD and remanded the matter to the Board.  The increased rating appeal now returns to the Board after the Court's decision. 

The Board additionally notes that the Veteran's electronic Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to March 31, 2011, the Veteran's PTSD with secondary depression and history of anxiety reaction most nearly approximated occupational and social impairment with reduced reliability and productivity.

2. Since March 31, 2011, the Veteran's PTSD with secondary depression and history of anxiety reaction most nearly approximated occupational and social impairment with deficiencies in most areas.

3. The Veteran's PTSD has at no point been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to March 31, 2011, the criteria for a rating of 50 percent for the Veteran's service-connected PTSD with secondary depression and history of anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.            § 4.130, Diagnostic Code 9411 (2014).

2. Since March 31, 2011, the criteria for an evaluation of 70 percent, but no higher, for PTSD with secondary depression and history of anxiety reaction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

With respect to the Veteran's increased rating claim, the Veteran was sent a letter in November 2009 that addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements and testimony in support of his appeal.  No other outstanding evidence has been identified that has not been obtained.  The Board notes that a VA treatment record in the Veteran's Virtual VA (VVA) claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  Significantly, the Veteran has not indicated that there are any SSA records that would be pertinent to his claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to this claim, and further development is not warranted.

Discussion of the Veteran's November 2013 VLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  His increased rating claim for PTSD was identified as an issue at the hearing.  Sources of evidence relevant in this regard were identified during this process.  No additional outstanding records were identified.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, VA examinations and opinions were obtained in November 2009, July 2010, July 2013, and July 2014 with respect to his claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to rate his psychiatric disability under the applicable rating criteria and assess his employability as impacted by his service-connected disability. 

The Veteran's most recent psychiatric examination is now approximately one year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with secondary depression and history of anxiety reaction since the July 2013 VA examination.  The Veteran does not contend otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013). 

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R.   § 4.130. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R.     § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Furthermore, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board finds a staged rating for the Veteran's service-connected PTSD with secondary depression and history of anxiety reaction is appropriate and each period will be discussed in turn below.

Turning to the evidence of record, a VA treatment record dated October 2009 indicated the Veteran did not report suicidal ideation, homicidal ideation, or assaultive ideation.  The Veteran stated he has retained "circle breathing" from completing the PTSD group, which he stated he practiced weekly when feeling distressed.  He stated he cried at times thinking about World War II about every three to four months.  He stated he experienced some dreams and can still startle easily.  The Veteran stated he was happy that he and his formerly estranged daughter have reconnected and speak frequently.  He felt "bothered" that his wife "expects/wants him to be more of a handyman than he feels prudent."  This treatment record indicates the Veteran's "[m]ood was lifted as he thought of good things"  

At a November 2009 VA examination it was noted that the Veteran's thought process was normal and he denied hallucinations or delusions.  His affect was dysphoric and his mood was moderately depressed.  He denied a history of homicidal ideation or psychotic symptoms, and was oriented to person, place, time and purpose.  No cognitive impairment was evident during the mental status examination.  The Veteran reported fluctuations in mood from day to day.  It was noted that he felt predominantly depressed, irritable and anxious.  He reported he experienced sleep difficulties, finding it hard to fall asleep, awakening three to four times on many nights each week due to his dreams.  He reported intrusive thoughts related to his experiences in the South Pacific in 1943 and tries to avoid remembering the morning his company lost two thousand Marines.  The Veteran stated he thinks about his war experiences all the time and has difficulty putting these thoughts out of his head.  He also avoided shows that reminded him of war.  He continued to experience an exaggerated startle response to loud noises.  The Veteran reported feeling disillusionment and demoralization on an ongoing basis.  He admitted to suffering from a history of suicidal ideation but he has no plan to act on these episodic thoughts.  

The diagnosis of moderate PTSD with depression secondary to PTSD was confirmed and GAF score of 65 assigned.  The VA examiner determined the Veteran was capable of managing his financial affairs and there were no difficulties with these tasks in the past.  The Veteran was cognitively intact with average judgment.  The VA examiner concluded the Veteran continues to suffer from PTSD and depression despite his participation in a 12-week course on PTSD at the Portland VA.  The VA examiner stated the Veteran's symptoms have been exacerbated by his health problems, subsequent surgeries and their complications, and the death of his wife since his initial VA examination for PTSD in 2007.  The VA examiner recommended that an increase in his service connection for PTSD be strongly considered.  (The Board notes that the Veteran was assigned a 30 percent disability rating for his service-connected PTSD at the time of this November 2009 VA examination and was subsequently increased to 50 percent disability rating.)

At a March 2010 VA treatment visit the Veteran reported long standing irritability, startle response problems, hypervigilance, and sleep disturbance.  He reported low mood, especially in the last two years, apparently related both to PTSD symptoms and to chronic pain and deterioration of his health following abdominal surgery two years ago.  He is treated with citalopram and believes it is mostly helpful as he is sleeping better, experiencing fewer nightmares, and his mood may be improving.  The again reported he practiced circle breathing.  It was confirmed the Veteran met the criteria for PTSD. The Veteran was easily startled, hypervigilant, slept poorly, and has difficulty with concentration to a lesser degree.  

A mental status examination revealed the Veteran had good eye contact, oriented to purpose of the visit, comfortable, and cooperative.  The speech was fairly well articulated, with normal rate and rhythm, and showed good vocabulary.  The Veteran's mood was variable through the day and sometimes down.  The Veteran mentioned both his memories of combat and chronic physical discomfort as sources of distress affecting his mood.  The Veteran's affect was broad and appropriate to content.  He adamantly denied suicidal ideation.  It was noted that his thoughts were fairly well organized, although occasionally circumstantially digressive.  He complained of short-term memory problems, especially poor memory for names.  

The VA examiner determined the Veteran met the criteria for a diagnosis of PTSD and also having significant adjustment difficulties with his deteriorated health.  He is experiencing mild to moderate benefit from citalopram for mood and nightmares.  He continued to utilize breathing/grounding for anxiety and distress.  

The Veteran was subsequently evaluated at a July 2010 VA examination.  The Veteran reported that he had been married five times in his life and that his current relationship with his wife was generally going well, although he does not feel close to her.  He reported that he did not have any friends and typically has not had many friends since his military service.  The VA examiner noted that the Veteran had last worked at approximately the age of 57 years.  It was noted that a prior treatment record had referenced that the Veteran had assaulted a coworker who slapped a ruler on a table.  

The Veteran reported symptoms of PTSD on nearly a daily basis.  He reported intrusive thoughts three to four times a week and he has made significant efforts to avoid talking about his combat experiences and control his feelings.  He is detached from other people.  He reported having poor sleep and related some of this to his pain.  He reported being hypervigilant and stated he does not like crowded places.  He reported feeling depressed currently and was tearful towards the end of the session.  He stated he felt he was "expendable' and his depression has worsened since the aneurysm repair and subsequent hernia although he had difficulties with depression prior to the abdominal repair.  The Veteran reported no suicidal ideation or intent, although he stated that he has passive thoughts of death.  

A mental status examination reflected that the Veteran spoke freely and spontaneously throughout the interview but at times he showed mild difficulties with remote memory.  The quality of his speech was noted as clear in articulation and easily understandable.  He was oriented to person, place, and time.  His thoughts were described as logical and goal directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  It was noted that his affect was constricted and his mood was neutral until the end of the session when he showed depressive feelings.  The VA examiner noted that the Veteran's symptoms were moderate.  Attention and concentration were moderately disrupted as was memory.  The VA examiner determined this appeared to be mainly related to age factors and less so to his PTSD.  

The Veteran was able to dress himself and complete his own personal hygiene.  He was not doing any housework due to his hernia and being more limited physically.  He was able to drive and manage his own money.  The Veteran's PTSD was moderate and his GAF score was 58.  He indicated that the Veteran had few friends and multiple marriages, showing a moderate social impairment from PTSD.  He noted that the Veteran had generally done well at work, although he was physically aggressive on one occasion. 

In a letter dated March 31, 2011, from the Veteran's VA treating psychiatrist, Dr. C.D.L., it was noted that the Veteran had been treated for PTSD and a severe anxiety disorder.  He noted that the Veteran experiences daily symptoms of hypervigilance, exaggerated startle reactions, flashbacks, avoidance and poor sleep.  The VA treating psychiatrist indicated that these symptoms are distressing, frightening, and negatively impact the Veteran's social interaction with family and friends and limit his ability to experience pleasure.  He opined that the Veteran is severely disabled due to PTSD.

Finally, the Veteran was afforded a VA examination in July 2013 where he reported he lived with his wife of 24 years and her daughter.  He stated he continues to suffer from PTSD and depression which causes marital conflict particularly due to his inability to control his anger.  He admitted to blowing up at his wife at least two to three times a week.  He stated he used to go fishing but has no one to fish with.  He stated he no longer has a relationship with his wife because of his PTSD and depression but it was noted that he has phone contact with his younger sister.  He stated he feels worthless and useless and is just waiting to die because he had no relationship with his wife or daughter.  He reported struggling with intrusive memories of the trauma experienced in service.  The Veteran reported his employment history as having been employed until 1989 and finally retired around the age of 63.  He reported he had a good working career.  He is able to keep busy and he said he does chores around the house.  

The July 2013 VA examiner indicated that the Veteran displays symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood as a result of his service-connected psychiatric disorder.  The VA examiner determined that the Veteran's PTSD symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  In addition, the Veteran "appears to suffer from an increase in his PTSD and depression symptoms... He suffers from moderate to severe emotional impairment due to his PTSD with secondary depression."  A GAF score of 50 to 53 was assigned.

As to whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD, the Board finds that prior to March 31, 2011, the frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 70 percent or 100 percent rating under DC 9411.  

Although the Veteran reports worsening of his symptoms, the Board finds the evidence in this case dated prior to March 31, 2011, does not indicate it would constitute an increase.  Even at their most severe, the Board finds that the Veteran's symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Again, in order to be assigned the next-higher 70 percent rating, the evidence must show that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

Although suicidal ideation was consistently addressed, the Veteran was often assessed as not dangerous to himself or others.  For example, at the Veteran's November 2009 VA examination although he admitted to suffering from a history of suicidal ideation he indicated that he had no plan to act on these episodic thoughts.  A December 2009 VA treatment record noted no suicidal, homicidal or assaultive ideation.  The Veteran reported at his July 2010 VA examination that he had no suicidal ideation or intent, although he stated that he has passive thoughts of death.  The Board acknowledges that the 70 percent rating does list suicidal ideation without requiring that the claimant suffer from continuous suicidal ideation, endorse that symptom at every medical examination, or have formed a plan to act on that ideation.  However, overall, the Veteran's symptoms collectively do not most closely reflect the 70 percent rating. 

Next, while the evidence prior to March 31, 2011, demonstrate that the Veteran is hypervigilant, the evidence of record does not reflect that the Veteran experienced obsessional rituals.  The evidence also fails to show that his speech was intermittently illogical, obscure, or irrelevant.  The VA examiners prior to March 31, 2011, have consistently indicated the Veteran was able to speak freely and coherently.  Although the evidence demonstrates some difficulty establishing and maintaining effective relationships (i.e., strained marriage, and no friends), there is not a complete inability to do so as evidenced by the Veteran's report at the November 2009 and July 2010 VA examinations as he was still able to attend PTSD group sessions, reestablish a relationship with his estranged daughter, and keep his marriage intact albeit strained.  

The objective evidence of record prior to March 31, 2011, also fails to demonstrate near-continuous panic attacks or depression which affect his ability to function independently.  While the evidence shows anxiety and depression, the weight of evidence does not support a determination that they affect his ability to function independently.  For example, the November 2009 VA examiner noted that the Veteran was casually dressed and that it appeared that the Veteran was capable of managing his financial affairs.  A March 2010 VA treatment visit note reflected that the Veteran was dressed casually, but neatly, and had good attention for appearance and hygiene.  The July 2010 VA examiner noted that the Veteran was able to dress himself and complete his own personal hygiene.  He stated that the Veteran was not doing any housework due to his hernia, and being more limited physically.  The VA examiner indicated that the Veteran was able to drive, and manage his own money.  Although, attention and concentration were moderately disrupted as was his memory, the VA examiner determined this appeared to be mainly related to age factors and less so to his PTSD.  Furthermore, even though the Veteran reported his depression has worsened it was attributed to the aneurysm repair and subsequent hernia.  This evidence does not support a rating in excess of 50 percent.

Further, even though the evidence of record prior to March 31, 2011, discussed his problems relating to others and social isolation, he does not appear to have impaired impulse control, during the period on appeal.  A March 2010 VA treatment record noted that the Veteran's judgment and insight appeared grossly intact.  The July 2010 VA examiner indicated that the Veteran's thoughts were logical and goal directed and there were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations. 

The evidence of record prior to March 31, 2011, also does not demonstrate any spatial disorientation.  As previously discussed, the evidence reveals that he has difficulty in maintaining effective relationships.  Nevertheless, the evidence demonstrates that the Veteran has a fairly good relationship with his once previously estranged daughter  The July 2010 VA examiner noted that the Veteran has had few friends, and multiple marriages and demonstrates a moderate social impairment from PTSD.

The Board acknowledges the evidence of record prior to March 31, 2011, demonstrate anxious and/or depressed mood, sleep disturbances, intrusive thoughts, difficulty concentrating, memory impairment, exaggerated startle response, avoidance, and feelings of hopelessness during the rating period; however, such symptoms although frequent, were not so severe that they impaired his ability to function independently, appropriately, and effectively.  Notably, the Veteran stated on more than one occasion that he was able to practice circle breathing to cope and alleviate his symptomatology.  

Furthermore, despite the frequency and duration and these symptoms, the VA examiner at the November 2009 examination assigned a GAF score of 65 and at his July 2010 VA examination he was assigned a GAF score of 58.  Therefore, the GAF scores referable to the Veteran's PTSD range prior to March 31, 2011, essentially from 58 to 65.  In this regard, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Therefore, the evidence of record prior to March 31, 2011, indicates the Veteran's symptomatology did not cause the level of occupational and social impairment necessary for a 70 percent evaluation.  

Finally, with regards to work, while the Veteran is not currently employed there is no indication the Veteran's psychiatric disability caused occupational impairment as indicated by the July 2010 VA examination.  Significantly, the Veteran consistently reported he generally did well at work and denied any disciplinary actions or missed time from work due to mental health difficulties.  This does not demonstrate that the Veteran's PTSD symptomatology equates to work deficiency sufficient to support a rating in excess of 50 percent. 

Even assuming arguendo that the Veteran did have substantial occupational impairment, the totality of the evidence does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Rather, the overall symptomatology of the Veteran's PTSD with secondary depression and history of anxiety reaction for the period prior to March 31, 2011, as discussed above, is more closely reflective of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Therefore, the manifestations of his service-connected disability are best approximated by a 50 percent rating.  See Mauerhan, 16 Vet. App. at 436.

However, since March 31, 2011, the Board finds that the Veteran's symptoms have increased in severity and demonstrated that the Veteran's PTSD is more appropriately rated as 70 percent disabling from this date.  A higher, 100 percent, rating is not warranted, however, because the evidence does not demonstrate total social and occupational impairment at any time.  Even assuming the Veteran had total occupational impairment at this time, the Veteran was able to maintain a relationship with his family members as it was noted that he has phone contact with his younger sister.  His behavior was not grossly inappropriate, thought process or communication was not grossly impaired, and there were no delusions or hallucinations.  He was able to perform daily activities as he stated he was able to perform chores and there was no disorientation.  His symptoms did not approximate those listed in the criteria for a 100 percent schedular evaluation.  Therefore, a 70 percent disability rating is awarded for the period from March 31, 2011.

In sum, the evidence of record supports the conclusion that from March 31, 2011, while the Veteran's PTSD symptomatology was characterized as severe and the criteria for a 70 percent rating has been met, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met or approximated.

The Board has also consider whether referral for an extraschedular evaluation was  warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Higher ratings are provided for greater levels of active symptomatology.  Further, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  A higher rating or ratings are provided for greater levels of impairment.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R.          § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an increased disability rating for PTSD with secondary depression and history of anxiety reaction, in excess of 50 percent prior to March 31, 2011, must be denied.  An increased rating of 70 percent from March 31, 2011, is granted herein.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted other than as granted herein.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim (other than for an increase to 70 percent from March 31, 2011), the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with secondary depression and history of anxiety reaction, prior to March 31, 2011, is denied.

An increased rating of 70 percent, but no higher, is granted for PTSD with secondary depression and history of anxiety reaction, from March 31, 2011, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran is seeking a total disability rating for compensation based on individual unemployability.

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As directed above, the Veteran is service-connected for PTSD at a 50 percent disability rating prior to March 31, 2011, and 70 percent since March 31, 2011.  This is his only service-connected disability.  Here, the Veteran has met the schedular requirements for a TDIU under 38 C.F.R.  § 4.16(a) as of March 31, 2011.  However, the Veteran did not meet the percentage requirements laid out in 38 C.F.R. § 3.340 prior to March 31, 2011.

In July 2014, upon a review of the available records, a VA clinical psychologist determined that although the Veteran may have interpersonal difficulties as a result of PTSD and anxiety associated with PTSD which would result in intermittent difficulty with attention and concentration, the Veteran had a positive work history and was employed from 2005 to 2007 at Royal Moore Buick as a driver and retired at the age of 63.  Therefore, the Veteran's PTSD would not preclude employment.

In an Individual Unemployability Assessment submitted by the Veteran dated April 2015, it was determined that upon review of the evidence of record and an interview of the Veteran and his wife, "it is at least as likely as not that this total unemployability started in 1985 when he stopped working at Tektronic both as employee and consultant and could no longer find or work on a full time basis."  The private vocational consultant stated that although the Veteran was employed as a part-time car deliverer for a Buick dealer for a couple years after 1985, his income was not substantial in nature.  It determined that the Veteran's PTSD, by itself, fully precluded the ability to work consistently in any competitive occupation.  

In light of this new evidence, the Board finds that it is necessary to send the evidence of record to a VA examiner to determine whether the Veteran was employable for the periods: a.) May 28, 2009, to March 30, 2011; and from b.) March 31, 2011, to the present. 

The Board also notes that entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

Again, prior to March 31, 2011, the Veteran does not meet the scheduler requirement pursuant to 38 C.F.R. § 3.340.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Here, the Board finds that the Veteran's TDIU claim must be forwarded to the Director of Compensation and Pension Service for extraschedular consideration prior to March 31, 2011.  As such, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit the evidence of record to a VA mental health specialist to determine whether it is at least as likely as not (50 percent or greater probability) that his service-connected PTSD with secondary depression and history of anxiety reaction prevents him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake for the following periods: a.) May 28, 2009, to March 30, 2011; and from b.) March 31, 2011, to the present.

The examiner should review the claims folders and note such review in the examination report.  The examiner is asked to address the Veteran's lay statements, the July 2014 VA opinion, and the April 2015 opinion from the private vocational consultant.

The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Following any development deemed necessary, the AOJ should submit the claim for a TDIU, prior to March 31, 2011, under 38 C.F.R. § 4.16(b) to the Director of Compensation and Pension Service.  

It is noted that the Veteran is service connected for PTSD with secondary depression and history of anxiety reaction evaluated as 50 percent disabling prior to March 31, 2011, and 70 percent disabling from March 31, 2011.  Please request that a rationale/discussion regarding the conclusion reached be included.

The AOJ should follow the dictates of section 4.16(b) in making this submission.

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the above, the claim should be adjudicated.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


